Citation Nr: 1503021	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae (PFB).

3.  Entitlement to service connection for residuals of a right knee injury.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is necessary prior to analyzing the merits of the claims on appeal.

Initially, the Board notes that the Veteran's VA treatment records have not been updated since September 2009.  In addition, the Veteran suggests that his service treatment records (STRs) are not complete.  See December 2014 written argument.  On remand, any outstanding records must be associated with the claims file.

Service-Connected Hypertension and PFB

VA last afforded the Veteran a VA examination in July 2010, during which his service-connected hypertension and PFB were examined.  In December 2014 written argument, the Veteran's representative requested additional VA examinations to assess the current nature and severity of these disabilities.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of more than four years, the July 2010 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).    

In addition, the Board observes that a September 2010 private clinic report shows blood pressure readings of 180/80 and 160/80, which are higher than the readings taken during the July 2010 VA examination.  The medical evidence therefore raises the question of worsening hypertension.  

On remand, the Veteran must be afforded additional examinations to assess the current nature and severity of his hypertension and PFB, and the examiner must review the claims file, to include any updated medical evidence.

Diabetes

The Veteran is diagnosed with diabetes which he attributes to his service-connected hypertension and/or his prescribed anti-hypertensive medications.  A July 2010 VA examiner determined that the Veteran's diabetes is less likely as not caused by his hypertension or the medications.  However, the opinion is not fully adequate in that it does not address whether the Veteran's diabetes is alternatively aggravated by his hypertension or anti-hypertensive medications.  The examiner also did not reconcile the opinion with the medical articles submitted in support of the claim.   

The Veteran's representative also indicated that the Veteran had other signs of diabetes in service, to include multiple skin (other than PFB), vision, and sore throat complaints; therefore an opinion is needed to address these contentions.  

Accordingly, on remand, an addendum that clarifies the etiology of the Veteran's diabetes is needed.  




Right Knee

A March 2009 VA examiner determined that the Veteran's current right knee disability is less likely as not related to service.  This opinion was based on a review of the STRs which show one right knee injury in September 1984.  However, the Veteran contends that he injured his right knee twice during service and, as noted, he believes that the STRs associated with the claims file are not complete.  On remand, if any additional STRs show an additional right knee injury or symptoms, an addendum with regard to the etiology of the right knee disability should be obtained.

Kidney

The Veteran's primary contention is that his kidney disability is etiologically related to his service-connected hypertension and/or his prescribed anti-hypertensive medications.  

The July 2010 VA examiner determined that the Veteran's kidney condition is less likely related to his service or service-connected hypertension, and the Veteran's representative has challenged the adequacy of this opinion.  See December 2014 written brief presentation.

On review, the Board finds the examiner's opinion to be unclear and therefore inadequate for analysis purposes.  First, while the examiner notes the presence of microalbumin, the current kidney diagnosis is not readily apparent.  Second, the examiner concluded that the Veteran's current kidney condition is not related to his service-connected hypertension, finding that the current presence of microalbumin in urine is indicative of diabetes.  However, the examiner acknowledged that the Veteran's episode of elevated creatinine during service separation examination was related to his hypertension, but did not explain whether this laboratory finding of elevated creatinine was indicative of chronic kidney symptoms in service and whether he had continuing kidney symptoms since service discharge.  


Third, the Board observes that the examiner indicated "yes" to the question of whether the Veteran has a history of renal disease secondary to hypertension (see page 6 of VA examination report), and this finding appears in conflict with the ultimate unfavorable opinion.  Clarification is therefore needed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's STRs currently associated with the claims file are complete.  The Veteran asserts that the records are not complete because there is no reference to his active duty dependents, and they do not show a claimed right knee injury in 1976.  See December 2014 written brief presentation.

2.  Obtain and associate with the claims file the Veteran's VA medical records dated from September 2009, forward.

3.  After associating any outstanding medical evidence, schedule the Veteran for a VA examination to assist in determining the current nature and severity of his service-connected HYPERTENSION. All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

 a).  Indicate all manifestations attributable to his hypertension, to include hypertensive retinopathy (see November 2008 and July 2009 VA treatment notes).  

b).  Record the Veteran's blood pressure readings; and

c).  Indicate the effect the hypertension has, if any, on the Veteran's current level of occupational impairment.  
A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  

4.  Schedule the Veteran for a VA skin examination to assist in determining the current nature and severity of the service-connected PFB.  To the extent possible, the examination should be scheduled when the PFB is in an active phase.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

After reviewing the complete record and examining the Veteran, the examiner is asked to respond to the following:

a).  Identify all pathology related to the Veteran's PFB and indicate the percentage of the entire body affected and the percentage of exposed areas affected. 

b).  Indicate whether the Veteran has required systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for the therapy during a 12-month period.

c).  Indicate the effect the PFB has, if any, on the Veteran's current level of occupational impairment

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  

5.  If any newly received evidence shows additional right knee complaints in service, obtain an addendum to the March 2009 VA opinion as to the etiology of the current right knee disability.

6.  Forward the Veteran's claims file to the examiner who conducted July 2010 VA DIABETES examination or, if s/he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the etiology of the Veteran's diabetes.  The need for the Veteran to be reexamined is left to the designee's discretion.   The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After a complete re-review of the record, the examiner is asked to RESPOND to the following:

a).  Provide an opinion as to whether the Veteran's diabetes had its onset during service or is otherwise related to it.  In doing so, specifically address the Veteran's contention that he had chronic symptoms of diabetes in service, to include vision problems, skin complaints (other than PFB), and sore throats, as well as continuing symptoms ever since.

b).   Clarify whether the Veteran's diabetes is proximately due to or caused by, or alternatively CHRONICALLY AGGRAVATED OR WORSENED by, the Veteran's service-connected hypertension, or his prescribed anti-hypertensive medications.   In doing so, specifically reconcile the opinion with all evidence of record, to include:

*An April 2005 private examination report noting that the Veteran had hypertension, poor control with a doubling of his microalbumin.

*An article titled, "Hypertension in Diabetes Patients," which indicates that some antihypertensive medications may worsen diabetes control, and that hypertension is one of the primary risk factors for diabetes, as relevant.  See internet article printed in July 2008.
 .
*Internet article indicating that the diabetes is a side effect of Dyazide.  See internet article printed in July 2008.

* Internet medical information which addresses the side effects of the anti-hypertensive medications Metaprolol, HCTZ, and Losartan, noting to advise the doctor if the patient has diabetes.  See attachment to December 2014 written hearing presentation on "Virtual VA." 

 IF the examiner believes that there is chronic aggravation or worsening of the current diabetes by the service-connected hypertension, s/he should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings.

7.  Schedule the Veteran for a VA examination to assist in determining the current nature and etiology of any KIDNEY disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate any current chronic kidney disability currently shown, and its symptomatology.  

b).  Then, determine whether any current kidney disability had its onset during service or is otherwise related to it.  In doing so, please address the elevated creatinine level at service discharge and specifically determine whether the Veteran had chronic symptoms of kidney disease during service, as well as continuing symptoms since service discharge.  

c).  Clarify whether any current kidney disability is proximately due to, or alternatively CHRONICALLY AGGRAVATED by, his service-connected hypertension or prescribed anti-hypertensive medications.  Reconcile the opinions with the following: 
*The article titled, "The Importance of Controlling Hypertension (Kidney Beginnings)," printed in May 2010.

*VA information regarding the effect that long-term hypertension has on the kidneys.  See attachment to December 2014 written brief presentation on "Virtual VA."  

*Internet medical information which addresses the side effects of the anti-hypertensive medication, Losartan, which indicates to advise the doctor if the patient has kidney disease.  See attachment to December 2014 written hearing presentation on Virtual VA. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings.

8.  Readjudicate the Veteran's increased rating claim for hypertension, to include whether separate ratings are  warranted for hypertensive retinopathy and any other associated disability; increased rating claim for PFB; and service connection claims for right knee injury, diabetes, and kidney disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




